PER CURIAM.
Although we find the employer/carrier (e/c) received proper notice, we find that the JCC erred in holding the second e/c solely responsible for coverage of the claimant’s present condition. Because no competent substantial evidence supports the JCC’s finding and because all testimony indicates the injury resulted from an aggravation of a preexisting injury, we reverse and remand for further proceedings consistent with this opinion. See Oaks Farm v. Berry, 500 So.2d 175 (Fla. 1st DCA 1986).
BOOTH, THOMPSON and MINER, JJ., concur.